         Case 1:15-cv-05063-ALC Document 47 Filed 04/25/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
United States of America,                         :
                                                  :
                       Plaintiff,                 :
                                                  :
       v.                                           1:15-cv-05063 (ALC)
                                                  :
All Assets Held in Account Numbers                :
102162418400, 102162418260, and                   :
102162419780 at Bank of New York                  :
Mellon SA/NV, et al.                              :
                                                  :
                       Defendants in rem.         :
------------------------------------- x
------------------------------------- x
United States of America,                         :
                                                  :
                       Plaintiff,                 :
                                                  :
       v.                                           1:16-cv-01257 (ALC)
                                                  :
All funds held in Account Number                  :
CH1408760000050335300 at Lombard Odier            :
Darier Hentsch & Cie Bank, Switzerland, on behalf :
of Takilant Limited, et al.,                      :
                                                  :
                       Defendants in rem.         :
------------------------------------- x

                          STIPULATION AND [PROPOSED] ORDER
       WHEREAS, on April 27, 2016, the Court entered an order in the above-captioned actions

staying or extending the existing stay through July 31, 2016 to permit the United States of

America and the Republic of Uzbekistan (collectively, “the Parties”) to discuss a possible out-of-

court resolution (Case No. 15-cv-05063, Dkt. No. 29; Case No. 16-cv-01257, Dkt. No. 12); and

       WHEREAS, on July 27, 2016, the Court entered an order in the above-captioned actions

extending the stay through October 31, 2016 (Case No. 15-cv-05063, Dkt. No. 30; Case No. 16-

cv-01257, Dkt. No. 16);




                                                1
         Case 1:15-cv-05063-ALC Document 47 Filed 04/25/19 Page 2 of 5



       WHEREAS, on November 2, 2016, the Court entered an order in the above-captioned

actions extending the stay through January 31, 2017 (Case No. 15-cv-05063, Dkt. No. 31; Case

No. 16-cv-01257, Dkt. No. 17);

       WHEREAS, on February 3, 2017, the Court entered an order in the above-captioned

actions extending the stay through May 1, 2017 (Case No. 15-cv-05063, Dkt. No. 34; Case No.

16-cv-01257, Dkt. No. 20);

       WHEREAS, on April 28, 2017, the Court entered an order in the above-captioned actions

extending the stay through August 1, 2017 (Case No. 15-cv-05063, Dkt. No. 35; Case No. 16-cv-

01257, Dkt. No. 21);

       WHEREAS, on August 3, 2017, the Court entered an order in the above-captioned

actions extending the stay through November 1, 2017 (Case No. 15-cv-05063, Dkt. No. 37; Case

No. 16-cv-01257, Dkt. No. 23);

       WHEREAS, on November 2, 2017, the Court entered an order in the above-captioned

actions extending the stay through February 1, 2018 (Case No. 15-cv-05063, Dkt. No. 38; Case

No. 16-cv-01257, Dkt. No. 24);

       WHEREAS, on January 29, 2018, the Court entered an order in the above-captioned

actions extending the stay through May 1, 2018 (Case No. 15-cv-05063, Dkt. No. 39; Case No.

16-cv-01257, Dkt. No. 25);

       WHEREAS, on May 1, 2018, the Court entered an order in the above-captioned actions

extending the stay through August 1, 2018 (Case No. 15-cv-05063, Dkt. No. 40; Case No. 16-cv-

01257, Dkt. No. 26);




                                              2
            Case 1:15-cv-05063-ALC Document 47 Filed 04/25/19 Page 3 of 5



       WHEREAS, on August 3, 2018, the Court entered an order in the above-captioned

actions extending the stay through November 1, 2018 (Case No. 15-cv-05063, Dkt. No. 42; Case

No. 16-cv-01257, Dkt. No. 28);

       WHEREAS, on November 2, 2018, the Court entered an order in the above-captioned

actions extending the stay through February 1, 2019 (Case No. 15-cv-05063, Dkt. No. 44; Case

No. 16-cv-01257, Dkt. No. 30);

       WHEREAS, on January 31, 2019, the Court entered an order in the above-captioned

actions extending the stay through May 1, 2019 (Case No. 15-cv-05063, Dkt. No. 46; Case No.

16-cv-01257, Dkt. No. 32);

       WHEREAS, the Parties agree that extending the stay through August 1, 2019 would

promote these discussions, which are ongoing;

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the Parties, and subject to the approval of the Court, that:

       1.       The above-captioned actions shall remain stayed, and all proceedings and

deadlines, including filing and discovery deadlines, shall continue to be adjourned through

August 1, 2019, in order to permit the Parties to continue the aforementioned discussions.

       2.       At the conclusion of this additional stay period, the Parties shall meet and confer,

and promptly update the Court, on the status of the discussions and on the need, if any, for an

extension of this stay or for resumption of these actions.

       3.       In the event that either litigation resumes, the Parties shall meet and confer on,

and subsequently provide the Court with, a proposed schedule as to the filings required under

Supplemental Rule G, as well as any other motions or filings the Parties intend to make.




                                                  3
            Case 1:15-cv-05063-ALC Document 47 Filed 04/25/19 Page 4 of 5



       4.       Except as expressly set forth in this stipulation, nothing herein shall limit, abridge,

or affect any law, rules, arguments, or processes, including deadlines and time limitations, that

apply to the claims and defenses the Parties may have against each other or against other

potential claimants, and the Parties expressly reserve all other rights they may have.




                                                  4
Case 1:15-cv-05063-ALC Document 47 Filed 04/25/19 Page 5 of 5
